Name: Commission Regulation (EEC) No 3815/86 of 15 December 1986 on the supply of various lots of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 355/ 16 Official Journal of the European Communities 16. 12. 86 COMMISSION REGULATION (EEC) No 3815/86 of 15 December 1986 on the supply of various lots of skimmed-milk powder as food aid tion (EEC) No 1354/83 of 17 May 1983 laying down general rules for the mobilization and supply of skim ­ med-milk powder, butter and butteroil as food aid (^ as last amended by Regulation (EEC) No 3826/85 (*); whereas, in particular, the periods and terms for supply and the procedure to be used to determine -the costs arising thereform should be laid down ; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having repard to Council Regulation (EEC) No 3331 /82 of 3 December 1982 on " food-aid policy and food-aid management and amending Regulation (EEC) No 2750/75 ('), and in particular Article 3 ( 1 ), first subpara ­ graph, thereof, Having regard to Council Regulation (EEC) No 232/86 of 27 January 1986 laying down implementing rules for 1986 for Regulation (EEC) No 3331 /82 on food-aid policy and food-aid management (2), Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (3), as last amended by Regula ­ tion (EEC) No 1 335/86 (4), and in particular Article 7 (5) thereof, Whereas, following the taking of a number of decisions on the allocation of food aid, the Commission has allo ­ cated to certain countries and beneficiary organizations 307 tonnes of skimmed-milk powder to be supplied fob, cif or free at destination ; Whereas, therefore, supply should be effected in accor ­ dance with the rules laid down in Commission Regula HAS ADOPTED THIS REGULATION : Article 1 The intervention agencies shall , in accordance with the provisions of Regulation (EEC) No 1354/83, supply skim ­ med-milk powder as food aid on the special terms set out in the Annex. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 15 December 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 352, 14 . 12 . 1982, p. 1 . (2) OJ No L 29, 4 . 2. 1986, p. 3 . 0 OJ No L 148 , 28 . 6 . 1986, p . 13 . 4) OJ No L 119, 8 . 5 . 1986, p . 19 . 0 OJ No L 142, 1 . 6 . 1983 , p . 1 . ( 6 ) OJ No L 371 , 31 . 12. 1985, p . 1 . 16 . 12. 86 Official Journal of the European Communities No L 355/17 ANNEX Notice of invitation to tender (') Description of the lot A B 1 . Programme : 1986 (a) legal basis (b) purpose Council Regulation (EEC) No 232/86 Commission Decision of 18 July 1986 2. 3 . Recipient Country of destination | Comores 4. Stage and place of delivery cif Moroni (Grande Comore) cif Mutsamudu (Anjouan) 5. Representative of the recipient 0 5a. Recipient agent M. Said Ahmed Said Ali, Ministre des Finances et du Budget, Moroni, P.O. Box 324 Tel . : 27 67 Moroni 6 . Total quantity 60 tonnes 40 tonnes 7. Origin of the skimmed-milk powder Community market 8 . Intervention agency Netherlands 9. Specific characteristics Annex I B of Regulation (EEC) No 1354/83 10 . Packaging 25 kg 11 . Supplementary markings on the packaging 'DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE A LA R.F.I. DES COMORES' 12 . Shipment period Before 15 March 1987 13 . Closing date for the submission of tenders 14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : l (a) shipment period (b) closing date for the submission of tenders 1 15. Miscellaneous The costs of supply are determined by the Netherlands intervention agency in accordance with Article 15 of Regulation (EEC) No 1354/83 (3) (*) f) No L 355/18 Official Journal of the European Communities 16. 12. 86 Description of the lot C 1 . Programme : 1986 (a) legal basis (b) purpose Council Regulation (EEC) No 232/86 Commission Decision of 10 February 1986 2. Recipient WFP 3. Country of destination Guinea Conakry 4. Stage and place of delivery fob 5. Representative of the recipient (2) (3)  6. Total quantity 27 tonnes 7. Origin of the skimmed-milk powder intervention stock 8 . Intervention agency holding the stocks German 9. Specific characteristics Entered into intervention after 1 July 1986 10. Packaging 25 kilograms 11 . Supplementary markings on the packaging 'GUINÃ E CONAKRY 0267400 / ACTION DU PROGRAMME ALIMENTAIRE MONDIAL / CONAKRY' 12. Shipment period Before 31 January 1987 1 3 . Closing date for the submission of tenders  14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 1 5. Miscellaneous The costs of supply are determined by the German intervention agency in accordance with Article 15 of Regulation (EEC) No 1354/83 (4) (*) (*) Q (8) 16. 12. 86 Official Journal of the European Communities No L 355/19 Description of the lot D 1 . Programme : 1986 (a) legal basis (b) purpose Council Regulation (EEC) No 232/86 Commission Decision of 10 February 1986 2. Recipient WFP 3 . Country of destination Central African Republic 4. Stage and place of delivery fob 5. Representative of the recipient (2) (3)  6. Total quantity 1 80 tonnes 7. Origin of the skimmed-milk powder Community market 8 . Intervention agency French 9. Specific characteristics Annex I B of Regulation (EEC) No 1354/83 10. Packaging 25 kilograms in accordance with point 4.2 of Annex I B of Regulation (EEC) No 1354/83 11 . Supplementary markings on the packaging 'R.C.A. 0265200 / ACTION DU PROGRAMME ALIMENTAIRE MONDIAL / DOUALA EN TRANSIT A BANGUI' 12. Shipment period Before 30 April 1987 13 . Closing date for the submission of tenders  14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 15 . Miscellaneous The costs of supply are determined by the French intervention agency in accordance with Article 15 of , Regulation (EEC) No 1354/83 00000 No L 355/20 Official Journal of the European Communities 16. 12. 86 Notes : (') This Annex, together with the notice published in Official Journal of the European Communities No C 208 of 4 August 1983, page 9, shall serve as notice of invitation to tender. (2) See list published in Official Journal of the European Communitites No C 229 of 26 August 1983, page 2. (3) Once the successful tenderer has been informed of the award of the contract, he shall immediately contact the beneficiary or his representative with a view to determining what documents are required for the consignment, and the details of period, rate and other circumstances concerning shipment. (&lt;*) Commission delegate to be contacted by the successful tenderer : see list published in the Official Journal of the European Communities No C 227 of 7 September 1985, page 4. (*) At the request of the beneficiary the successful tenderer may deliver a certificate from an official entiry and certifying that the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. (*) Veterinary certificate issued by an official entity stating that the product was processed with pasteurized milk, coming from healthy animals, processed under excellent sanitary conditions which are supervised by qualified technical personnel, and that the area of production of raw milk had not registered foot-and ­ mouth disease nor any other notifiable infectious/contagious disease during the 90 days prior to the processing. f) The successful tenderer shall give the beneficiary's representatives, at the time of delivery, a health certifi ­ cate . (8) The successful tenderer shall give the beneficiary's representatives, at the time of delivery, a certificate of origin . (9) The successful tenderer shall send a copy of the shipping documents to the following address : EEC Dele ­ gation, Antenne des Comores, P.O. Box 559, Moroni, Telex : 212 DELCEC KO, Tel.: 73 19 81 or 73 03 93.